Citation Nr: 0920892	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-32 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for a right hip 
disability.  

3.  Entitlement to service connection for a left hip 
disability.  

4.  Entitlement to service connection for a lumbar spine 
disability.  

5.  Entitlement to an increased rating for service-connected 
left knee sprain, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from June 1988 to October 
1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for bilateral hearing loss, 
which denied claims for service connection for "apparent 
right gluteus maximus strain," "left hip," and "lumbar 
strain," and which denied a claim for an increased rating 
for service-connected left knee sprain, evaluated as 10 
percent disabling.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this Remand.  

The issues of service connection for bilateral hearing loss, 
a right hip disability, a left hip disability, and a lumbar 
spine disability, and an increased rating for service-
connected left knee sprain, currently evaluated as 10 percent 
disabling, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1992, the RO 
denied the Veteran's claim that for service connection for 
hearing loss.   

2.  The evidence received since the RO's April 1992 decision 
denying the Veteran's claim for service connection for 
hearing loss, which was not previously of record, and which 
is not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

New and material evidence has been received since the RO's 
April 1992 decision denying the Veteran's claim for service 
connection for hearing loss; the claim for bilateral hearing 
loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that new and material evidence has been 
presented to reopen his claims for service connection for 
bilateral hearing loss.  

In April 1992, the RO denied a claim for service connection 
for hearing loss.  The RO notified the Veteran of this denial 
of his claim in a letter dated in May 1992.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.   

In July 2004, the Veteran filed to reopen his claim.  In a 
March 2005 rating decision, the RO determined that new and 
material evidence had not been presented to reopen the claim.  
The Veteran has appealed this decision.  Regardless of the 
determination reached by the RO, the Board must find that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2008).  

The most recent and final denial of this claim was in April 
1992.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's April 1992 
decision included the Veteran's service treatment records, 
which contained a number of audiometric reports, none of 
which showed that he had hearing loss as defined at 38 C.F.R. 
§ 3.385.  The post-service medical evidence consisted of a VA 
audio examination report, and an associated audiometric 
report, dated in February 1992.  This evidence showed that 
the Veteran complained of occasional difficulties in 
understanding other people.  The reports noted a history of 
otitis media, and did not show that he had hearing loss as 
defined at 38 C.F.R. § 3.385.  The diagnosis was "normal 
hearing, bilaterally."  It was noted that he had absent 
reflexes in his left ear, with possible Eustachian tube 
dysfunction, and that "none of this should really be related 
to his military experience."   In addition, a March 1992 VA 
examination report contained diagnoses that included 
"history of hearing loss."  

At the time of the RO's April 1992 decision, there was no 
competent evidence of hearing loss, or to show that hearing 
loss was related to the Veteran's service.  

The evidence received since the RO's April 1992 decision 
consists of VA and non-VA reports, dated between 1993 and 
2008.  A November 2003 VA examination report shows that the 
Veteran reported that he served as a jet mechanic during 
service.  A VA progress note, dated in May 2004, notes a 
history of possible hearing loss, "Attributed to plane 
contact as captain."  An August 2008 VA audiometric 
examination report shows that he does not have hearing loss 
as defined at 38 C.F.R. § 3.385.  However, during his 
hearing, held in April 2009, the Veteran testified that he 
had been a plane captain and a jet mechanic during service, 
and that he thought that his hearing had worsened since his 
August 2008 VA examination.  

This evidence, which was not of record at the time of the 
April 1992 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  This evidence shows that the 
Veteran has reported decreased hearing, and that he has 
received additional audiometric testing, and it therefore 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, 155 F.3d at 1363 (noting that new evidence could 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  The Board 
therefore finds that the submitted evidence raises a 
reasonable possibility of substantiating the claim, and the 
claim is therefore reopened.




ORDER

New and material evidence having been presented, the claim 
for bilateral hearing loss is reopened; to this extent only, 
the appeal is granted.  


REMAND

With regard to the claims for bilateral hearing loss, and an 
increased rating for service-connected left knee sprain, in 
August 2008, the Veteran was afforded examinations for these 
disabilities.  However, at his hearing, held in April 2009, 
the Veteran testified that these disabilities have worsened.  

In the absence of adequate medical information, VA will 
schedule an examination for the purpose of assessing the 
level of disability.  Given the evidence of possible 
increased disability, a remand is required for the scheduling 
of VA examinations.  See VAOPGCPREC 11-95, 60 Fed. Reg. 43186 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination).  

With regard to the claims for service connection for a 
bilateral hip disability, and a lumbar spine disability, the 
appellant asserts, in part, that service connection is 
warranted because these disabilities were caused or 
aggravated by his service-connected disabilities, to include 
the aforementioned left knee disability.  See 38 C.F.R. 
§ 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board further notes that service connection is also in effect 
for a right knee disability.  

Under the circumstances, the Board concludes that on Remand, 
the Veteran should be afforded new examinations of his 
bilateral hips, and lumbar spine, to include an etiological 
opinion.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations, and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his lumbar spine, bilateral 
hips, left knee, and hearing loss, since 
August 2008 (i.e., since the most recent 
medical evidence of record).  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an 
audiological examination.  The claims 
folder must be sent to the examiner for 
review, and the examiner must state in 
the evaluation report that he/she has 
reviewed the claims files.  The 
examination should include all indicated 
audiometric studies.  The examiner is 
asked to review the record and indicate 
if it is at least as likely as not (i.e., 
a likelihood of 50 percent or greater) 
that the Veteran's hearing loss (if any) 
is the result of his service.  

3.  The Veteran should be afforded 
examinations to determine: (a) the 
current existence and/or extent of any 
hip disability, and (b) lumbar spine 
disability, as well (c) the extent of his 
service-connected left knee strain.  The 
claims files must be made available to 
and reviewed by the examiner in 
conjunction with the examinations.  All 
necessary tests should be conducted.  

a) For each diagnosed hip disability, and 
any lumbar spine disability, found, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the disability was caused 
by the Veteran's service.  

b) If, and only if, the examiner 
determines that the Veteran has a 
disability of either hip, or a lumbar 
spine disorder, that was not the result 
of his service, the examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the Veteran's hip disability, or lumbar 
spine disability, was caused or 
aggravated by his service-connected 
bilateral knee disabilities.    

c) If, and only if, the examiner 
determines that a disability of either 
hip, or lumbar spine disability, has been 
aggravated (or worsened) by the Veteran's 
service-connected bilateral knee 
disabilities, then the examiner should 
express an opinion as to the degree of 
increased hip disability, and/or lumbar 
spine disability, attributable to the 
service-connected bilateral knee 
disabilities.  

If the examiner cannot express any of the 
requested opinions, the examiner should 
explain the reasons therefor.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the scheduled examination, and the 
examiner must state in the evaluation 
report that he/she has reviewed the 
claims files.  



5.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




